On May 22, 1918, an information was filed in the district court of Oklahoma county, charging appellant, Joe Collins Hodges, alias Joe Collins, and Alford Lester A'Day, alias Alford Walters, with the larceny of one 1918 model, five-passenger Ford automobile, of the value of $501, the personal property of the Oklahoma Farm Mortgage Company, a private corporation.
Upon their trial appellant, Joe Collins Hodges, was found guilty and his punishment fixed at imprisonment in the penitentiary for the term of two years and six months. From the judgment rendered November 30, 1918, upon such conviction, an appeal was taken by filing in this court on May 28, 1919, a petition in error, to which was attached a transcript of the record proper.
The appellant is not represented by counsel in this court, and no brief in support of the assignments of error has been filed. When the case was called for final submission it was suggested that pending the determination of the appeal, on December 24, 1920, the Governor had granted a pardon or parole to appellant, which was by him accepted, and that the appeal had been abandoned.
It has been uniformly held by this court that when an appeal from a judgment of conviction is pending, and the appellant applies for a pardon or parole, and the same is granted and accepted by the appellant, and the fact that the same has been granted and accepted is brought to the attention of this *Page 215 
court, the appeal will be dismissed as having been abandoned.
The appeal herein is therefore dismissed, and the cause remanded to the trial court.
MATSON and BESSEY, JJ., concur.